DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for identifying, means for selecting, means for transmitting, means for receiving in claims 22-30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9-12, 16, 20-22, 26 and 30 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Faraone et al. (US 2014/0187281) (IDS).
The claimed invention reads on Faraone et al. as follows:
Regarding claim 1, Faraone et al. discloses a  method (fig. 5 and P:0041-P:0046) of wireless communication by a user equipment (UE) (mobile station) (fig. 2 number 104 and P:0041-P:0046), comprising: identifying a region (geographic location or area which may convey such information via an overhead message) (P:0020 and P:0043) in which the UE is located (P:0043); selecting at least one of a mode or one or more parameters (scale factors for scaling uplink transmit power) (P:0045) for radio frequency (RF) exposure compliance (SAR restriction on user RF exposure to radiation) based on the identified region (P:0043 and P:0045); and transmitting a signal at a transmission power level based at least in part on the at least one of the selected mode or the selected one or more parameters (P:0046, step 518).

Regarding claims 5,16 and 26, Faraone et al. discloses the region includes a country (P:0020).

Regarding claims 9,20 and 30, Faraone et al. discloses a mode includes a time-averaging exposure mode (time-averaged uplink transmit power scaling) (P:0049) corresponding to the region (geographical location (P:0047); and transmitting the signal at the transmission power level based at least in part on an RF exposure limit using the time-averaging exposure mode corresponding to the region (P:0052).

Regarding claims 10 and 21, Faraone et al. discloses the one or more parameters comprise at least one of a specific absorption rate (SAR) limit (8.0 watt/kg, the scale factor may be a value 0.79)(P:0036).

Regarding claim 11, Faraone et al. discloses selecting the one or more parameters comprises selecting a time window within a range from 1 second to 360 seconds (i.e. the MS may impose a maximum duty cycle (`MAX_DUTY CYCLE`) within any 6 minute time window upon uplink transmissions by the MS, for example, `MAX_DUTY CYCLE=0.50*8/11*0.99=0.36 (36%),` wherein the maximum effective uplink transmit power scale factor is the value `8/11,` or `0.72. (P:0038).

Regarding claims 12 and 22, Faraone et al. discloses an apparatus (mobile station)(fig. 2 number 104) for wireless communication (P:0017), comprising: a memory (fig. 2 number 204); a processor (fig. 2 number 202) coupled to the memory (fig. 2), the processor and the memory being configured to: identifying a region (geographic location or area which may convey such information via an overhead message) (P:0020 and P:0043) in which the UE is located (P:0043); selecting at least one of a mode or one or more parameters (scale factors for scaling uplink transmit power) (P:0045) for radio frequency (RF) exposure compliance (SAR restriction on user RF exposure to radiation) based on the identified region (P:0043 and P:0045); and a transmitter (transceiver)  (fig. 2 number 212) transmitting a signal at a transmission power level based at least in part on the at least one of the selected mode or the selected one or more parameters (P:0046, step 518).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2-4, 13-15 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faraone et al. (US 2014/0187281)(IDS) in view of Hawaka et al. (US 2013/0331046).
Regarding claims 2-4,13-15 and 23-25, Faraone et al. discloses a method/apparatus as discussed supra in claims 1,12 and 22 above.  Faraone et al. differs from claims 2-4,13-15 and 23-25 of the present invention in that it does not explicit identifying the region based on a mobile country code (MCC) of a wireless network in which the UE is operating, receiving, from a base station, a message indicating a wireless network identity including the MCC and identifying that the MCC is in a list of MCCs corresponding to the region.  Hawaka et al. teaches wireless communication by a tablet terminal device (10)(P:0033-P:0037), identifying the region based on a mobile country code (MCC) of a wireless network in which the UE is operating (P:0037),  receiving, from a base station, a message indicating a wireless network identity including the MCC (P:0039) and identifying that the MCC is in a list of MCCs (table) (fig. 3) corresponding to the region (country) (fig. 3 and P:0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention  to modify Faraone et al. with identifying the region based on a mobile country code (MCC) of a wireless network in which the UE is operating,  receiving, from a base station, a message indicating a wireless network identity including the MCC and identifying that the MCC is in a list of MCCs corresponding to the region in order for the mobile terminal to determine the country it is located via connection with a base station and to determine the level of electromagnetic energy that is allowed to be absorbed by the human body by the SAR limit listed by each country, as taught by Hawaka et al..

Allowable Subject Matter
8.	Claims 6-8, 17-19, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6, 17 and 27, the prior art of record fails to teach or suggest alone, or in combination  the one or more parameters include at least one of a time window or an RF exposure limit; and selecting the one or more parameters comprises at least one of: selecting a first value for the time window that is in compliance with a regulatory window from a first regulatory body or standard and selecting a second value for the RF exposure limit that is in compliance with a regulatory limit from a second regulatory body or standard different than the first regulatory body or standard, or selecting a third value for a first RF exposure limit that is in compliance with a regulatory limit from a third regulatory body or standard and selecting a fourth value for a second RF exposure limit that is in compliance with a regulatory limit from a fourth regulatory body or standard different than the third regulatory body or standard.

Regarding claims 8, 19, 29, the prior art of record fails to teach or suggest alone, or in combination the mode includes a peak exposure mode corresponding to the region; and transmitting the signal comprises transmitting the signal at the transmission power level based at least in part on an RF exposure limit using the peak exposure mode corresponding to the region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648